Name: 79/526/EEC: Commission Decision of 18 May 1979 relating to the urgent supply of durum wheat as food aid to the World Food Programme (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-09

 Avis juridique important|31979D052679/526/CEE: DÃ ©cision de la Commission, du 18 mai 1979, relative Ã la fourniture d'urgence de froment dur au Programme alimentaire mondial Ã titre d'aide (Le texte en langue italienne est le seul faisant foi) Journal officiel n ° L 141 du 09/06/1979 p. 0033 - 0035++++DECISION DE LA COMMISSION DU 18 MAI 1979 RELATIVE A LA FOURNITURE D'URGENCE DE FROMENT DUR AU PROGRAMME ALIMENTAIRE MONDIAL A TITRE D'AIDE ( LE TEXTE EN LANGUE ITALIENNE EST LE SEUL FAISANT FOI . ) ( 79/526/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N * 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N * 1254/78 ( 2 ) , VU LE REGLEMENT ( CEE ) N * 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N * 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N * 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE , LE 30 JANVIER 1978 , LE CONSEIL DES COMMUNAUTES EUROPEENNES A EXPRIME SON INTENTION D'OCTROYER , DANS LE CADRE D'UNE ACTION COMMUNAUTAIRE , 8 000 TONNES DE FROMENT DUR AU PROGRAMME ALIMENTAIRE MONDIAL AU TITRE DE SON PROGRAMME D'AIDE ALIMENTAIRE POUR 1977/1978 ; CONSIDERANT QUE , COMPTE TENU DE LA NECESSITE D'APPORTER UNE AIDE RAPIDE , IL S'AVERE NECESSAIRE DE RECOURIR A UNE PROCEDURE DE GRE A GRE POUR CETTE FOURNITURE ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . EN APPLICATION DE L'ARTICLE 1ER DU REGLEMENT ( CEE ) N * 696/76 DU CONSEIL DU 25 MARS 1976 , L'AZIENDA DI STATO PER GLI INTERVENTI SUI MERCATI AGRICOLI ( AIMA ) , VIA PALESTRO , 81 - ROMA ( ORGANISME D'INTERVENTION ) , PROCEDE , PAR LA CONCLUSION DE CONTRAT DE GRE A GRE , A LA MOBILISATION DE 8 000 TONNES DE FROMENT DUR EN STOCK DANS LES MAGASINS D'INTERVENTION , REPRIS A L'ANNEXE , DESTINE AU PROGRAMME ALIMENTAIRE MONDIAL . 2 . POUR LA CONCLUSION DU CONTRAT DE GRE A GRE , L'AIMA DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . 3 . LE CONTRAT PORTE SUR LA FOURNITURE DU PRODUIT A UN PORT DE LA SARDAIGNE DANS LE PERIMETRE DU NAVIRE . 4 . LE PRODUIT DOIT ETRE LIVRE EN SACS DE JUTE NEUFS D'UNE CONTENANCE DE 50 KILOGRAMMES NET , EN DEUX LOTS DE 4 000 TONNES CHACUN . POIDS MINIMAL DES SACS : 600 GRAMMES . LES SACS SERONT MARQUES COMME SUIT PAR IMPRESSION SUR L'EMBALLAGE : " YEMEN PDR 2265 / HARD WHEAT / ADEN / GIF OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAM " . EN VUE D'UNE EVENTUELLE REMISE EN SAC , L'ADJUDICATAIRE FOURNIT 2 % DE SACS VIDES , NEUFS ET DE MEME QUALITE QUE CEUX CONTENANT LA MARCHANDISE , MAIS AVEC L'IMPRESSION SUIVIE D'UN R MAJUSCULE . ARTICLE 2 LE PRODUIT VISE A L'ARTICLE 1ER DOIT ETRE DE QUALITE SAINE , LOYALE ET MARCHANDE , ETRE EXEMPT DE FLAIR ET REPONDRE AU MOINS AUX CONDITIONS FIXEES AU REGLEMENT ( CEE ) N * 1569/77 DE LA COMMISSION , DU 11 JUILLET 1977 , MODIFIE PAR LES REGLEMENTS ( CEE ) N * 1600/78 DU 7 JUILLET 1978 ET ( CEE ) N * 3017/78 DU 21 DECEMBRE 1978 . ARTICLE 3 1 . UNE CAUTION DE 6 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L'INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DANS LE DELAI PREVU DES OPERATIONS EN CAUSE ET , EN CE QUI CONCERNE LES QUANTITES NON REALISEES , EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT REPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE . ARTICLE 4 L'EMBARQUEMENT DOIT ETRE EFFECTUE : - AU MOIS DE JUIN 1979 POUR LE LOT N * 1 , - AU MOIS DE JUILLET 1979 POUR LE LOT N * 2 . ARTICLE 5 L'ORGANISME D'INTERVENTION DEMANDE A L'INTERESSE LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES ET DE LA QUALITE DES PRODUITS ; B ) LA DATE DE DEPART DES NAVIRES . L'ORGANISME D'INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU'UN DOUBLE DU CONTRAT DE GRE A GRE . ARTICLE 6 LA REPUBLIQUE ITALIENNE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 18 MAI 1979 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) JO N * L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N * L 156 DU 14 . 6 . 1978 , P . 1 . ( 3 ) JO N * L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N * L 83 DU 30 . 3 . 1976 , P . 8 .